Citation Nr: 1601825	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-34 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected Crohn's Disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to October 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.  

The Veteran requested a Board hearing by live videoconference.  See VA Form 9 filed in December 2012.  The hearing was scheduled for November 10, 2015.  Notice of the hearing was returned to the RO.  The post master indicated "not deliverable as addressed, unable to forward."  The Board would additionally note that the letter notifying him that his appeal had been formally placed on the Board's docket sent in October 2015 was also returned to sender; however, the post master indicated that the forward time expired and listed a different address.  

As it appears the Veteran did not receive notice of his Board hearing, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Verify the Veteran's current address and then schedule the Veteran for a video conference hearing before a Veterans Law Judge at the next available opportunity.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




